Title: To James Madison from Edward Thornton, 11 November 1801
From: Thornton, Edward
To: Madison, James


SirPhiladelphia 11th November 1801.
I have the honour of acknowleging the receipt of your note of the 5th curt. in answer to mine of the 30th of October.
I am so entirely at a loss to comprehend the grounds, on which the President is pleased to regard the cases of the British Sloop, alluded to in those notes, and of the Snow Windsor, the subject of a former letter, as in no manner falling within the provisions of the Treaty of 1794, that I am under the necessity of requesting you will have the goodness to inform me, whether I am to understand that the stipulations of that Treaty, supported by posterior events, are not considered at present as excluding French Privateers with their British prizes, as well as those of other nations. Or, if on the contrary French armed vessels are to be regarded as still possessing the privilege of bringing or sending into American ports prizes made on His Majesty’s subjects, may I ask, from what compact, capable of superceding the Treaty of Amity between His Majesty and the United States, they derive that privilege?
I should be very sorry to be thought guilty of having troubled you, Sir, with improper or unjustifiable demands. But this would certainly be the case, if I had not imagined those, which I have taken the liberty of addressing to you, to be strictly conformable to the tenour of the engagements subsisting between the two countries. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
  

   RC (DNA: RG 59, NFL, Great Britain, vol. 2). Docketed by Wagner.


   Thornton’s 30 Oct. letter to JM made no mention of the case of the Harmony. If he raised the matter with JM on that date, his letter doing so has not been found.

